Citation Nr: 1437898	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to November 1945.  He died in February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2014, the Board remanded this case.


FINDINGS OF FACT

1.  In May 2010, an informal claim for VA death benefits was received from H.M. the Appellant's mother or claimant.  

2.  H.M. died in June 2010.

3.  In July 2010, an application for accrued benefits was submitted from H.M.'s daughter, S.V., the Appellant.  

4.  The Appellant did not respond to a request for documentation necessary to establish that H.M. was the surviving spouse of the Veteran when he died.  

5.  The Appellant did not respond to a request for documentation necessary to establish that she bore the expense of last sickness and burial of H.M.

6.  The first possible date of payment for accrued benefits, if they were due, would be June 1, 2010, the same month in which H.M. died.  


CONCLUSION OF LAW

Entitlement to accrued benefits is not warranted.  38 U.S.C.A. §§ 101, 1310, 5121(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.50, 3.312, 3.1000(a) (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the purpose of clarity in this case, the person making the current appeal, S.V., is referred to as the "Appellant."  The Veteran's claimed surviving spouse, H.M., is referred to as the "claimant."

The United States Court of Appeal for Veterans Claims (Court) has held that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

Section 5121 of title 38, United States Code, provides for payment of certain accrued benefits upon death of a beneficiary.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death, be paid to the living person first listed below: (A) The spouse; (B) The children (in equal shares); (C) The dependent parents (in equal shares).  38 U.S.C.A. § 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  Id.  

For a survivor to be entitled to accrued benefits, the claimant (in this case, the claimed surviving spouse)  must have had a claim pending at the time of her death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998).  The Board notes that Congress amended 38 U.S.C.A. § 5121 to repeal a two-year limit on accrued benefits so that survivor may receive the full amount of award for accrued benefits.  This change applies only to deaths occurring on or after the date of enactment, December 16, 2003, as is the case here.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a).  Applications for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

The Veteran died in February 1973.  In May 2010, a VA Form 21-4138 was received from H.M. the Appellant's mother or claimant, in which she claimed that service connection for the cause of the Veteran's death was warranted.  She indicated that she was the Veteran's widow.  Thereafter, H.M. died the next month, in June 2010.  In July 2010, an application for accrued benefits was submitted from H.M.'s daughter, S.V., or the Appellant.  However, prior to reaching the merits of the accrued benefits claim, it must be determined if H.M. had standing as a proper party to claim service connection for the cause of the Veteran's death as the surviving spouse of the Veteran.  In her substantive appeal, the Appellant made mention that H.M. was "again single" when she died.  The record does not currently reflect whether the Veteran and H.M. were married when he died, but it appears from the statement that the claimant was only recently single, from June [redacted], 2010, the date that the Appellant indicated that the claimant was single again.  This was many years after the Veteran died.  The record also does not reflect H.M.'s marital history after the Veteran's death, but it is reasonable to conclude that she did not remain "single" since the Appellant said that the claimant was not single until June [redacted], 2010, and she died shortly thereafter.  

When a veteran dies after December 31, 1956, from a service-connected or compensable disability (as prescribed in Section 11), the Secretary shall pay Dependency and Indemnity Compensation (DIC) to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310; see 38 C.F.R. § 3.312.  In this case, H.M. filed her claim for service connection for the cause of the Veteran's death as the surviving spouse of the Veteran.  The Appellant, in turn, filed her claim for accrued benefits for any benefits due H.M., the claimant (i.e. DIC benefits) as the person who bore the expense of last sickness and burial.

The term "surviving spouse" means a person of the opposite sex who was the spouse of the veteran at the time of a veteran's death, and who lived with the veteran continuously from the date of marriage to the date of a veteran's death (except where there was a separation which was due to the misconduct of, or procured by, a veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of a veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. §101(3); 38 C.F.R. § 3.50.  For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 103(c); 38 C.F.R. § 3.1(j).  The claimant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

The Board remanded this case to provide the Appellant an opportunity to submit documentation pertaining to the marriage of the Veteran and H.M., subsequent marriages of H.M., Certificates of Death of the Veteran and H.M. as well as any other supporting documents to show that H.M. was the surviving spouse of the Veteran when she died, thus establishing her standing to bring a claim for DIC benefits as the "surviving spouse" of the Veteran.  In March 2014, the RO issued the Appellant notification that the relevant documentation was needed.  She did not reply.  Thus, the claimant's standing as the "surviving spouse" of the Veteran cannot be established.  Moreover, even assuming that was established, the Appellant was also notified in that letter that she had not submitted evidence that she bore the expense of last sickness and burial; thus her own standing as a proper party also is not established.  If the Appellant wishes help, she cannot passively wait for it in those circumstances where her own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, even assuming both the standing of S.V. and H.M. were established, a review of the file shows, as noted, that H.M. submitted her informal claim for DIC benefits on May 26, 2010.  If entitlement to DIC benefits could be established, payment of those benefits would be effective June 1, 2010, the first of the month after her informal claim was received.  38 C.F.R. § 3.31  However, H.M. died that same month, a few weeks later.   The effective date of discontinuance of benefits by reason of death of the payee will be the last day of the month before (emphasis added) such death occurs. 38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).  Therefore, due to the date of her death, she was not eligible for consideration of  VA death benefits until May 31, 2010, as she died in the month of June 2010.  
As such, any award of benefits would have terminated May 31, 2010, prior to June 1, 2010, the earliest date of the period for which payment could be made. Hence, at the time of the claimant's death, no benefits were due or payable.  As there existed no benefits due or payable, the Appellant is not entitled to accrued benefits. 

In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The Board sympathizes with the appellant, but under the applicable law and regulations, the facts argued in this matter are not relevant. The law does not provide any relevant exception to in this case. Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable. The claim must be denied.


ORDER

Entitlement to accrued benefits is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


